DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 04/01/2021 was filed before the mailing of a first Office action after the filing of a request for continued examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 05/19/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the requirement for a concise explanation of relevance is not satisfied as the English-language version of the search report or action does not indicate the degree of relevance found by the foreign office.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Reasons for Allowance
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance.
The Examiner has examined independent claims 1, 11, and 12.  The closest prior art references of record are Arnold et al. (US 20160255481 A1), Berry et al. (US 20180018701 A1), Lim et al. (US 20140287728 A1), Clover, and Johnson.
Arnold et al. (US 20160255481 A1) generally teaches displaying presence icons with accepted and pending communication invitations but does not explicitly teach displaying users associated with an accepted invitation and users that have sent an invitation that have not yet been accepted with a first value of a visual property while in an active communication state and a third value of the visual property while in an inactive communication state and users sent an invitation by the device user with a second value of the visual property while in both in an active and an inactive communication state.
Berry et al. (US 20180018701 A1) generally teaches displaying accepted, outgoing, and incoming communication requests in a single interface but does not explicitly teach displaying users associated with an accepted invitation and users that have sent an invitation that have not yet been accepted with a first value of a visual property while in an active communication state and a third value of the visual property while in an inactive communication state and displaying users sent an invitation by the device user with a second value of the visual property while in both in an active and an inactive communication state.
Lim et al. (US 20140287728 A1) generally teaches displaying separate status indicators representing enabled and disabled communication with contactable users but does not explicitly teach displaying users associated with an accepted invitation and users that have sent an invitation that have not yet been accepted with a first value of a visual property while in an active communication state and a third value of the visual property while in an inactive communication state and displaying users sent an invitation by the device user with a second value of the visual property while in both in an active and an inactive communication state.
Clover (“How to Use Walkie-Talkie in watchOS 5”, macrumors.com) and Johnson (“How to use the Walkie-Talkie app on Apple Watch”, macworld.com) 
The art of record, either applied alone or in combination, do not teach the following limitations of independent claim 1, similarly recited in claims 11 and 12: 
in accordance with a determination that a selectable user interface element is in an active state,
in accordance with a determination that the first contactable user is associated with an accepted invitation to communicate with a user of the electronic device via the first communication application, displaying the representation of the first contactable user with a first value for a first visual property of the representation of the first contactable user;
in accordance with a determination that the first contactable user has sent an invitation to the user of the electronic device to communicate via the first communication application that has not yet been accepted, displaying the representation of the first contactable user with the first value for the first visual property of the representation of the first contactable user;
in accordance with a determination that the user of the electronic device has sent an invitation to the first contactable user to communicate via the first communication application that has not yet been accepted, displaying the representation of the first contactable user with a second value for the first visual property of the representation of the first contactable user that is different from the first value; and
in accordance with a determination that the selectable user interface element is in an inactive state, wherein the inactive state disables electronic voice communications via the first communication application on the electronic device:
in accordance with a determination that the first contactable user is associated with the accepted invitation to communicate with the user of the electronic device via the first communication application, displaying the representation of the first contactable user with a third value for the first visual property of the representation of the first contactable user, wherein the third value is different from the first value;
in accordance with a determination that the first contactable user has sent an invitation to the user of the electronic device to communicate via the first communication application that has not yet been accepted, displaying the representation of the first contactable user with the third value for the first visual property of the representation of the first contactable user;
in accordance with a determination that the user of the electronic device has sent an invitation to the first contactable user to communicate via the first communication application that has not yet been accepted, displaying the representation of the first contactable user with the second value for the first visual property of the representation of the first contactable user
The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which define the patentability of the claimed invention.
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/
Examiner, Art Unit 2145

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145